The offense is murder; the punishment confinement in the penitentiary for five years.
The record fails to show that notice of appeal was given. Without proper notice of appeal this court is without jurisdiction. Article 827 Cow. C. P.; Sandaval v. State,293 S.W. 168; Rose v. State, 286 S.W. 230; Davidson v. State,285 S.W. 831.
The appeal is dismissed.
Dismissed. *Page 94 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.